NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 4 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DENISE M. LOCK,                                 No.    17-35741

                Plaintiff-Appellant,            D.C. No. 6:16-cv-00408-JR

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security
Administration,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                           Submitted January 31, 2019**

Before:      GOODWIN, FARRIS, and LEAVY, Circuit Judges.

      Denise M. Lock appeals the district court’s judgment affirming the

Commissioner of Social Security’s decision denying Lock’s application for

supplemental security income under Title XVI of the Social Security Act. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo, Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017), and we

affirm.

      The Administrative Law Judge (ALJ) largely incorporated Ms. Porter’s

opinion into the Residual Functional Capacity (RFC) by including limitations to

little social interaction and simple instructions with only occasional changes in

work setting. See Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1223 (9th Cir.

2010) (concluding that the ALJ is not required to provide reasoning to reject

limitations that are reasonably incorporated into the RFC). To the extent that the

ALJ rejected Ms. Porter’s opinion as to more extreme limitations in getting along

with co-workers and peers and responding appropriately to supervisors, the ALJ

properly concluded that these limitations were inconsistent with Lock’s work

history. See Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692-93 (9th Cir.

2009) (explaining that inconsistency with the claimant’s actual work activity is a

proper reason to reject a medical opinion).

      The ALJ reasonably incorporated Dr. Prescott’s opinion into the RFC by

limiting Lock to a stable work environment with little social interaction. See

Turner, 613 F.3d at 1223.

      The ALJ provided several clear and convincing reasons to discredit Lock’s

testimony as to her mental and physical limitations, including inconsistency with

her actual work history, improvement with treatment, inconsistency with Lock’s


                                          2                                     17-35741
daily activities, and inconsistency with unremarkable physical evidence. See

Marsh v. Colvin, 792 F.3d 1170, 1173 n.2 (9th Cir. 2015) (explaining that the ALJ

may properly consider the claimant’s work history in evaluating their testimony);

Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012) (including inconsistency

with activities in reasons that the ALJ may properly discredit claimant testimony);

Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008)

(inconsistency with objective medical evidence is a clear and convincing reason to

discredit claimant testimony); Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir.

2008) (explaining that the ALJ may properly discredit claimant testimony based on

improvement with conservative treatment).

      The ALJ properly rejected the lay testimony regarding limitations in

concentration and social interaction as inconsistent with Lock’s ability to maintain

employment for a year and a half. See Carmickle, 533 F.3d at 1164 (explaining

that inconsistency with activities is a germane reason to reject lay testimony).

      AFFIRMED.




                                          3                                    17-35741